MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                     Apr 30 2018, 8:35 am

regarded as precedent or cited before any                                     CLERK
                                                                          Indiana Supreme Court
court except for the purpose of establishing                                 Court of Appeals
                                                                               and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT, C.B.                              ATTORNEYS FOR APPELLEE
Steven J. Halbert                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Katherine A. Cornelius
ATTORNEY FOR APPELLANT, H.B.
                                                          Deputy Attorney General
Danielle Sheff                                            Indianapolis, Indiana
Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re: The Matter of the                                  April 30, 2018
Involuntary Termination of the                            Court of Appeals Case No.
Parent-Child Relationship of J.B.                         49A05-1711-JT-2602
and A.H. Minor Children,                                  Appeal from the Marion Superior
                                                          Court
C.B. (Father),                                            The Honorable Marilyn Moores,
H.B. (Mother),                                            Judge
Appellants-Respondents,                                   The Honorable Larry Bradley,
                                                          Magistrate
        v.                                                Trial Court Cause No.
                                                          49D09-1608-JT-1015
Indiana Department of Child                               49D09-1608-JT-1016
Services,



Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JT-2602 | April 30, 2018             Page 1 of 17
      Appellee-Petitioner.

      And,

      Child Advocates, Inc.

      Appellee-Guardian ad Litem.




      Barnes, Judge.


                                              Case Summary
[1]   H.B. (“Mother”) and C.B. (“Father”) appeal the termination of their parental

      rights to their children. We affirm.


                                                      Issue
[2]   The restated issue before us is whether there is sufficient evidence to support the

      termination of Mother’s and Father’s parental rights.


                                                      Facts
[3]   Mother is the mother of K.J., born in 2000, J.B., born in 2005, and A.H., born

      in 2007. Father is the father of J.B. only. Mother had no contact with Father

      after J.B.’s conception until 2011, when J.B. began asking who his father was.

      Mother located Father on Facebook. Six weeks after reestablishing contact,

      Mother and Father married.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JT-2602 | April 30, 2018   Page 2 of 17
[4]   In 2012, the Marion County Office of the Department of Child Services

      (“DCS”) filed a petition alleging that K.J., J.B., and A.H. were children in need

      of services (“CHINS”) because the apartment where the family was living was

      uninhabitable and they had no lease to live there legally. There was no running

      water in the apartment, and the family was using the kitchen sink as a urinal

      and defecating into a hole in the floor. DCS dismissed this CHINS petition a

      few months later when Mother moved into a Salvation Army shelter with the

      children.


[5]   After briefly living in the shelter, the family moved in with Mother’s

      grandparents in Danville. Both grandparents had died by August 2014, and the

      family thereafter moved into a rental house in Indianapolis with Mother’s aunt.

      Five or six months later, the family was facing eviction because the aunt had

      moved out and Mother and Father could not afford the rent on their own.


[6]   Additionally, in 2013, Father started being frequently abusive, mentally and

      physically, to Mother. Although Father never directly harmed the children,

      they did sometimes witness the abuse. In 2013, Father was convicted of Class

      A misdemeanor domestic battery. He violated probation for this offense when

      he failed to complete domestic violence counseling.


[7]   On May 12, 2015, DCS filed a CHINS petition, alleging not only that the

      family was about to be evicted, but also that the house in which they were living

      was uninhabitable anyway. Specifically, the home lacked running water and

      electricity, it was cluttered with trash and debris, it smelled like dog feces and


      Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JT-2602 | April 30, 2018   Page 3 of 17
       rotting food, and there was vomit on the floor and bedding. On June 10, 2015,

       Mother and Father admitted that the children were CHINS. A.H. was placed

       with Mother’s friend and J.B. was placed in foster care. K.J. eventually was

       placed in a boarding school in Pennsylvania.


[8]    Mother was referred to service providers to assist her with maintaining

       employment and appropriate housing. From the fall of 2015 to January 2016,

       Mother lived with various friends and relatives or was homeless. In January

       2016, Mother temporarily lived at a domestic violence shelter. She left the

       shelter and moved into a motel but again had periods of homelessness—

       sleeping in parks or abandoned buildings. By April 2016, Mother was able to

       obtain an apartment, although it turned out to be bug-infested and in a high-

       crime area.


[9]    Mother and Father continued living together until September 2016, although

       frequent domestic violence incidents continued to occur. Mother did not

       always report these incidents to police. However, on September 22, 2016,

       Father was charged with several acts of violence against Mother. In December

       2016, Father pled guilty to Level 6 felony strangulation and to being an habitual

       offender.


[10]   In October 2016, Mother was evicted from her apartment; she claims the

       eviction was due to damage Father had caused to the apartment during the

       incident leading to his arrest and conviction. Thereafter, Mother returned to

       living with friends or in motels, with periods of homelessness. At the beginning


       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JT-2602 | April 30, 2018   Page 4 of 17
       of August 2017, Mother informed her DCS caseworker that she still did not

       have housing. However, later that month Mother produced a lease for a house

       purportedly executed on August 1, 2017. The property was actually being

       rented by Mother’s mother, supposedly under a rent-to-own arrangement with

       the property owner, thus making Mother a sublessee. The home did not have a

       kitchen.


[11]   Mother’s employment during the CHINS proceedings was sporadic. She

       worked for approximately two months at Hardee’s in 2015 and quit due to

       transportation issues. She worked for approximately six months at a retirement

       center in 2016, but she did not make enough there to pay all her bills and feed

       herself. She worked for a few weeks at a Taco Bell in March 2017 and

       thereafter began working again at Hardee’s, where she continued to be

       employed in August 2017. At that time she also was working part-time for a

       special events company.


[12]   Mother also has a history of mental illness, particularly severe depression and

       self-harming. She was ordered to undergo a psychological exam at the outset of

       the CHINS proceedings, but she did not complete one until May 2017, because

       she did not think she needed one and because Father told her that he was her

       “therapist.” Tr. Vol. II p. 117. Mother was hospitalized in Spring 2017 after a

       stranger called 911 to report overhearing her saying she wanted to commit

       suicide. She thereafter was prescribed two antidepressants and began

       counseling. However, by July 2017, Mother had stopped taking the medication

       and was no longer attending counseling.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JT-2602 | April 30, 2018   Page 5 of 17
[13]   Although Mother appeared to be bonded with her children and generally

       behaved appropriately during supervised visitation, that visitation was

       suspended in February 2016 after an incident in which Mother became angry

       during a visit and began throwing things. Visits were resumed in December

       2016 but again suspended in March 2017 due to a large number of missed visits.

       Also, one of Mother’s counselors stopped meeting in private with Mother after

       Mother said during a phone call that she was going to need to murder

       somebody in order to visit her children.


[14]   Father never completed a domestic violence program, either through his

       criminal cases or through DCS referral. He objected to one of Mother’s

       counselors because he was a man and claimed the counselor was giving Mother

       gifts. Father’s plea agreement to strangulation provided for a year of probation

       and two years on community corrections. However, the community

       corrections placement was revoked in March 2017, resulting in approximately

       six months of incarceration. As with Mother, his housing and employment

       were unstable and inconsistent throughout the CHINS proceedings. He did not

       maintain consistent contact or visitation with J.B., and Father and J.B. did not

       appear to have a close bond.


[15]   In August 2016, DCS began proceedings to terminate Mother’s parental rights

       to A.H. and J.B. and Father’s parental rights to J.B. 1 The trial court held fact-




       1
        DCS did not seek termination of Mother’s parental rights as to K.J. The parental rights of A.H.’s father
       were terminated in a separate proceeding, and he is not a party to this appeal.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JT-2602 | April 30, 2018            Page 6 of 17
       finding hearings on June 6 and August 23, 2017. Father did not appear at the

       June hearing. Mother testified at that hearing that she had sought advice from

       Legal Aid about divorcing Father and was told that she should wait until after

       the termination proceedings were over to pursue such an action.2 At the August

       hearing, Father denied having ever battered Mother, despite his convictions for

       doing just that, which were the result of guilty pleas. He also testified at that

       hearing that he anticipated being released from jail in twenty-six days and that

       he planned to work thereafter through his probation department. He also said

       that he planned to live with relatives after his release but there were no details

       regarding the nature of that housing.


[16]   DCS presented evidence that A.H. and J.B. were currently living in separate,

       pre-adoptive foster homes. The children were bonded with their foster parents

       and the other children in those homes; the foster homes were stable and safe

       and the foster parents were providing for the children’s medical and educational

       needs. The foster parents also facilitated sibling visitation between A.H. and

       J.B.


       On October 17, 2017, the trial court entered its order terminating Mother’s and

       Father’s parental rights. The trial court found, among other things:


                  29. There is a reasonable probability that the conditions that
                  resulted in the children’s removal and continued placement
                  outside the home will not be remedied by their mother. For over



       2
           A counselor recalled that cost was the barrier to Mother’s moving forward with a divorce.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JT-2602 | April 30, 2018           Page 7 of 17
               two years [Mother] has been offered services designed to remedy
               conditions including mental health and instability issues but has
               been unable or unwilling to benefit and progress toward
               reunification.


               30. There is a reasonable probability that the continuation of
               the parent-child relationship between the children and their
               mother poses a threat to the children’s well-being as it would be a
               barrier to moving the children forward to permanency.


                                                     *****


               44. There is a reasonable probability that the conditions that
               resulted in [J.B.’s] removal and continued placement outside the
               home will not be remedied by his father. [Father] has been
               unable or unwilling to address issues of instability, drug abuse,
               criminal activity, and domestic violence in the two years [J.B.’s]
               CHINS case has been pending.


               45. Continuation of the parent-child relationship between
               [J.B.] and his father poses a threat to [J.B.’s] well­being in that it
               would pose as a barrier to obtaining permanency for him in the
               home where he has bonded.


       App. Vol. II pp. 32-33. Mother and Father now appeal.


                                                    Analysis
[17]   Mother and Father both challenge the sufficiency of the evidence supporting

       termination of their parental rights. The Fourteenth Amendment to the United

       States Constitution protects the traditional right of parents to establish a home

       and raise their children. In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010). “A


       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JT-2602 | April 30, 2018   Page 8 of 17
       parent’s interest in the care, custody, and control of his or her children is

       ‘perhaps the oldest of the fundamental liberty interests.’” Id. (quoting Troxel v.

       Granville, 530 U.S. 57, 65, 120 S. Ct. 2054 (2000)). “Indeed the parent-child

       relationship is ‘one of the most valued relationships in our culture.’” Id.

       (quoting Neal v. DeKalb County Div. of Family & Children, 796 N.E.2d 280, 285

       (Ind. 2003)). We recognize that parental interests are not absolute and must be

       subordinated to the child’s interests when determining the proper disposition of

       a petition to terminate parental rights. Id. Thus, “‘[p]arental rights may be

       terminated when the parents are unable or unwilling to meet their parental

       responsibilities.’” Id. (quoting In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

       2004), trans. denied). Courts need not wait until a child is irreversibly influenced

       by a deficient lifestyle such that his or her physical, mental, and social growth is

       permanently impaired before terminating the parent-child relationship. Castro

       v. State Office of Family & Children, 842 N.E.2d 367, 372 (Ind. Ct. App. 2006),

       trans. denied. “Rather, when the evidence shows that the emotional and

       physical development of a child in need of services is threatened, termination of

       the parent-child relationship is appropriate.” Id.


[18]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. In re I.A., 934 N.E.2d at 1132. We

       consider only the evidence and reasonable inferences that are most favorable to

       the judgment. Id. We must also give “due regard” to the trial court’s unique

       opportunity to judge the credibility of the witnesses. Id. (quoting Ind. Trial

       Rule 52(A)). Here, the trial court entered findings of fact and conclusions

       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JT-2602 | April 30, 2018   Page 9 of 17
       thereon in granting DCS’s petition to terminate Father and Mother’s parental

       rights, as required by Indiana Code Section 31-35-2-8(c). See In re N.G., 61

       N.E.3d 1263, 1265 (Ind. Ct. App. 2016). When reviewing findings of fact and

       conclusions thereon entered in a case involving a termination of parental rights,

       we apply a two-tiered standard of review. First, we determine whether the

       evidence supports the findings, and second, we determine whether the findings

       support the judgment. In re I.A., 934 N.E.2d at 1132. We will set aside the trial

       court’s judgment only if it is clearly erroneous. Id. A judgment is clearly

       erroneous if the findings do not support the trial court’s conclusions or the

       conclusions do not support the judgment. Id.


[19]   Indiana Code Section 31-35-2-8(a) provides that, “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       the court shall terminate the parent-child relationship.” Indiana Code Section

       31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

       involving a child in need of services must allege, in part:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JT-2602 | April 30, 2018   Page 10 of 17
                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       DCS must establish these allegations by clear and convincing evidence. Egly v.

       Blackford County Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1234 (Ind. 1992).


[20]   Both Mother and Father contend there is insufficient evidence that there is a

       reasonable probability the conditions leading to the children’s removal from

       their care would not be remedied.3 In order to prove this element, DCS must

       establish (1) what conditions led to DCS placing and retaining the children in

       foster care; and (2) whether there is a reasonable probability that those

       conditions will not be remedied. In re I.A., 934 N.E.2d at 1134. When

       analyzing this issue, courts may consider not only the basis for the initial

       removal of the children, but also reasons for the continued placement of the

       children outside the home thereafter. In re A.I., 825 N.E.2d 798, 806 (Ind. Ct.

       App. 2005), trans. denied. Courts must judge a parent’s fitness to care for his or

       her child at the time of the termination hearing, taking into consideration




       3
        Because Indiana Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive, DCS needed to prove only
       one of the requirements of subsection (B). We conclude there is sufficient evidence of a reasonable
       probability that the conditions resulting in the children’s removal from Mother and Father’s care would not
       be remedied, and we need not address whether there is sufficient evidence that continuation of the parent-
       child relationship posed a threat to A.H. and J.B. See A.D.S., 987 N.E.2d at 1158 n.6.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JT-2602 | April 30, 2018          Page 11 of 17
       evidence of changed circumstances. A.D.S. v. Indiana Dep’t of Child Servs., 987

       N.E.2d 1150, 1157 (Ind. Ct. App. 2013), trans. denied. The parent’s habitual

       patterns of conduct should be evaluated to determine the probability of future

       neglect or deprivation of the child. Id. Factors to consider include a parent’s

       prior criminal history, drug and alcohol abuse, history of neglect, failure to

       provide support, and lack of adequate housing and employment. Id. Courts

       also may consider services offered to the parent by DCS and the parent’s

       responses to those services. Id. DCS is not required to prove a parent has no

       possibility of changing; it need only establish a reasonable probability that no

       change will occur. Id.


[21]   Here, it is plain that the primary reason for the children’s removal and

       continued placement outside Mother and Father’s care was their substantial

       instability with respect to housing and finances. The home where the children

       were living when DCS became involved in May 2015 was squalid. This was

       not the first time DCS had discovered the children living in such a residence,

       given the short-lived 2012 CHINS case. During the two years of these CHINS

       proccedings, Mother and Father, together or separately, did not at any time

       obtain sufficiently stable housing that would have allowed an attempt to place

       the children back into their care, despite assistance from DCS service providers.

       The longest period of housing stability for the parties was from April to October

       2016—although the apartment they were renting was bug-infested and by

       Mother’s own admission located in a dangerous, crime-ridden neighborhood.

       This living arrangement came to an end when Father damaged the apartment


       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JT-2602 | April 30, 2018   Page 12 of 17
       during another of his violent outbursts, leading to Father’s arrest, conviction,

       and eventual incarceration for violating the terms of his community corrections

       placement. Although this damage apparently was one reason for Mother’s

       subsequent eviction, she also was behind on rent at that time. Before and after

       this six-month period, the parties had no stable residence, frequently were

       homeless—or in Father’s case, incarcerated.


[22]   Like the trial court, we also cannot place much stock in Mother’s purported

       subleasing of a property her mother was leasing, evidence of which appeared

       only at the final hearing in this matter.4 The circumstances surrounding that

       lease are suspect. Although the lease supposedly was effective August 1, 2017,

       Mother’s DCS caseworker recalled that Mother had said at the beginning of

       that month that she was still trying to acquire housing. The home was not

       inspected by DCS for its adequacy for children—probably because they were

       unaware of it until the last hearing. Mother admitted that it did not yet have a

       kitchen, though claimed one would be put in. She also stated on cross-

       examination when pressed about the lease, “I just got that from my mom when

       she was trying to help me out.” Tr. Vol. III p. 13. Given these circumstances,

       the purported lease is of little consequence in comparison to Mother’s habitual

       pattern of conduct with respect to her housing. In sum, there is clear and




       4
         Curiously, Father points to Mother’s sublease as evidence that termination of his parental rights is not
       required; Father had nothing to do with the sublease and, in fact, all the evidence indicated that Mother was
       not interested in resuming her relationship with him when he was released from incarceration. In other
       words, even if Mother had stable housing—which she did not—it would be irrelevant to whether Father had
       stable housing—which he did not.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JT-2602 | April 30, 2018           Page 13 of 17
       convincing evidence that severe housing and financial instability had led to the

       children’s removal from Mother and Father’s care and there was a reasonable

       probability those conditions would not be remedied. 5


[23]   Mother contends that her failure to lead a stable life during much of the CHINS

       proceedings was caused in large part by Father’s controlling and violent

       behavior, from which she was attempting to extricate herself. We agree that

       courts must be careful not to “blame the victim” in situations such as this, as we

       recognized in In re O.G., 65 N.E.3d 1080 (Ind. Ct. App. 2016), trans. denied.

       There, we reversed a termination of parental rights where it based largely on

       domestic violence between the mother and father, but the two had not been in a

       relationship for the two-and-a-half years preceding the termination hearing and

       the mother was complying with DCS requirements to address the domestic

       violence. Moreover, in O.G., the mother’s housing situation had been adequate

       and stable for the sixteen months preceding the termination hearing. Also,

       while the mother had some mental health concerns, the record indicated that

       she was addressing those concerns through medication and attending therapy.


[24]   Here, Mother remained with Father until he was incarcerated for assaulting her

       in the fall of 2016. Perhaps more importantly, unlike the mother in O.G.,




       5
         We recognize that DCS and courts may not make value judgments about a parent’s “transient” lifestyle
       where there is no evidence of how it would or did harm the children, and parental rights should not be
       terminated simply because a parent does not have his or her own residence. See Bester v. Lake Cty. Office of
       Family & Children, 839 N.E.2d 143, 151 (Ind. 2005). The evidence here goes far beyond the parents being
       merely “transient” or not having their own residence; this transience was extreme and it led to the children
       on at least two occasions living in deplorable conditions and at risk of outright homelessness.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JT-2602 | April 30, 2018            Page 14 of 17
       Mother’s housing situation was highly unstable for the entirety of the CHINS

       proceedings. Also, there is evidence Mother suffered from severe mental health

       problems that she was failing to adequately address, as demonstrated by her

       hospitalization in the spring of 2017—after which she only briefly took

       prescribed medication and stopped attending therapy well before the therapist

       thought she was ready to do so.


[25]   Even if we were to assume that most or all of Mother’s problems are related to

       Father’s violence, the ultimate consideration here is the welfare of her children.

       To that extent, Mother’s situation could be compared to that of a mentally ill or

       disabled parent. It is well-settled that a parent’s mental illness or disability

       cannot, standing alone, support the termination of parental rights. See In re

       V.A., 51 N.E.3d 1140, 1147 (Ind. 2016). However, if such illness or disability

       causes a parent to be unable and unwilling to develop the skills necessary to

       fulfill his or her legal obligations as a parent, parental rights may be terminated.

       Id. at 1148 (citing R.G. v. Marion County Office of Family & Children, 647 N.E.2d

       326, 330 (Ind. Ct. App. 1995), trans. denied). Here, whatever the root cause of

       Mother’s instability, it still existed at the time of the termination hearing and it

       would have posed a clear and present danger to the welfare of the children if

       they were to be returned to her care.


[26]   Mother also asserts that DCS failed to prove that termination of her parental

       rights was in the children’s best interests, noting the evidence that she was

       bonded with the children and generally had positive interactions with them and

       could, at times anyway, be cooperative with DCS and its service providers. “A

       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JT-2602 | April 30, 2018   Page 15 of 17
       parent’s historical inability to provide adequate housing, stability and

       supervision coupled with a current inability to provide the same will support a

       finding that termination of the parent-child relationship is in the child’s best

       interests.” Castro, 842 N.E.2d at 374. The testimony of a child’s guardian ad

       litem or special advocate or professional caseworkers also can be evidence that

       termination is in a child’s best interests. McBride v. Monroe County Office of

       Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003). Both factors are

       present here: Mother and Father’s past and present inability to provide

       adequate housing and stability, along with testimony from the CASA and the

       DCS case manager opining that termination was in the children’s best interests.


[27]   Mother and Father suggest that DCS lacked an adequate plan for the children’s

       future. We disagree. A satisfactory plan as required for termination of parental

       rights need not be detailed, as long as it offers a general sense of the direction in

       which the children will be going after termination. In re J.C., 994 N.E.2d 278,

       290 (Ind. Ct. App. 2013). The plan here gave more than a “general sense,” as

       DCS indicated that A.H. and J.B. would be adopted by their current foster

       parents. The children were well-adjusted and well-taken care of in those

       homes. Mother contends she and Father had concerns about J.B.’s treatment in

       foster care; considering this claim, however, would require us to reweigh the

       evidence and discount the testimony strongly in favor of the foster parents,

       which we cannot do. The parents’ alleged concerns about K.J.’s treatment also

       are irrelevant, given that he was not a party to the termination proceedings. As

       for A.H. and J.B. not being adopted together, the parents cite no authority that


       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JT-2602 | April 30, 2018   Page 16 of 17
       would require such a plan. In any event, the foster parents have facilitated

       continued visitations between the half-siblings. There is sufficient evidence

       DCS had a satisfactory plan for the children following termination of Mother’s

       and Father’s parental rights.


                                                  Conclusion
[28]   There is sufficient evidence to support the termination of Mother’s and Father’s

       parental rights to their children. We affirm.


[29]   Affirmed.


       Vaidik, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JT-2602 | April 30, 2018   Page 17 of 17